DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crestron Series 3500:ColourTouch&VideoTouch Touchpanels Operations Guide1 (“Crestron”) in view of Kondo et al2 (“Kondo”).
Regarding claim 1, Crestron teaches a portable terminal (note that “portable” only appears in the preamble to the claim and nowhere else in the body of the claim nor do any of the recited functions have any implicit or inherent tie to “portable” such that any life or meaning is breathed into this word in the body of the claims; furthermore note that “portable” is not limited in any manner and for example does not limit a time when a device must be portable nor if it must always be portable or even be used while it is considered “portable” and thus if a device is capable of being carried or moved or transported, all of which fall within the common meaning of portable, at any time such a terminal device is considered portable;
thus see Crestron, page 11, teaching that the “units are moveable” and the “CT-3500” and “VT-3500” are both specified as “Movable” such that these are terminal devices which are movable and thus portable as recited; note also page 12 disclosing a touchpanel comprising a display and corresponding touch input; note the display further specified on page 12 as for example a 640x480 screen and where the dimensions and weight clearly allow this terminal to be portable and for example a user is able to mount the terminal (as on page 11) meaning that at some point the device is moved or transported given its portable nature to anywhere in the office suitable for placement; note even after placing the device with a bolt in a wall it is still a portable device as portable simply implies a capability which the device maintains at all times) comprising:
a display (see Crestron, pages 11-12 teaching the “3500 Touchpanel Configurations” all include a  “display” as further specified on page 12 and where for example on pages 16-17 the images that are displayed “on the display” are shown in the form of the GUIs showing the various menus); and
a processor configured to (see Crestron, page 11 disclosing windows based software operating on the terminal such that the terminal is seen to inherently include a processor which implements this software as there is no other feasible alternative to running such windows software without some form of basic "processor" and thus further note that the terminal itself running the software to execute the functions described is a processor given that the terminal performs each of the functions below as explained):
receive a first user input for selecting a first brightness step on a brightness step selection interface displayed on the display (see Crestron, pages 16-18, teaching the brightness selection user interface is presented as seen in the “Setup Menu” including brightness adjustment options with these selectable buttons being a brightness step selection interface which receives a first user input for selecting a first brightness step on the interface such as when “Brightness Low…may be selected to assign brightness setting” as on the reproduced “Setup Menu” GUI below functioning as a brightness step selection interface

    PNG
    media_image1.png
    476
    543
    media_image1.png
    Greyscale
), the brightness step selection interface being for selecting one of a plurality of brightness steps including the first brightness step, a second brightness step, and a plurality of intermediate brightness steps between the first and second brightness steps, wherein the first, second, and plurality of intermediate brightness steps respectively correspond to a first brightness value, a second brightness value, and a plurality of intermediate brightness values between the first and second brightness values (see Crestron, supra, and above image from Crestron, showing three brightness steps where each step corresponds to a value of low, medium or high brightness respectively and where the second “medium” brightness value is between "low" and "high" with the medium step being an “intermediate” step between the first and second “low” and “high” buttons corresponding to an intermediate brightness value to set for the display), and wherein the plurality of brightness steps are an entirety of brightness steps supported by the portable terminal (note that this claim terminology is somewhat vague and at best is simply extremely broad, as it appears specifically not to refer to “the brightness steps supported by the portable terminal” which would lack antecedent basis, but rather more broadly defines that “the plurality of brightness steps are an entirety of brightness steps supported by the portable terminal” without defining the manner in which the steps are “an entirety” thus leading to the broadest reasonable interpretation that the steps are “ brightness steps supported by the terminal" in relation to controlling for brightness selection thus specifying that the brightness steps apparently belong to some broadly and functionally defined class of "brightness steps supported by the terminal" which is left unrecited and not specifically limited in scope -- thus it is considered that if a brightness step is displayed as selectable according to a brightness value then it is considered a brightness step supported by the terminal as the term is supporting this brightness step being used in the control of display of brightness and for example in the form of the menu chosen then these are an entirety of brightness steps supported by the terminal as they represent the entire range of options for setting the brightness;
in light of this, see Crestron, supra, where the plurality of brightness steps display are all of brightness steps supported by the portable terminal and thus are an entirety of brightness steps supported by the terminal as these all belong to steps which are supported by the portable terminal in adjusting the display brightness and represent the entirety of the choices for brightness selection by the user);
in direct response to receiving the first user input for selecting the first brightness step and prior to receiving another user input, control the display to display a selector at a position corresponding to the first brightness step and adjust an intensity of illumination output by the display according to the first brightness value while displaying the selector at the position corresponding to the first brightness step (see Crestron, as illustrated above and explained on page 17, the user is able to select and assign the current brightness setting such that a selector is indicated which renders the selected “current brightness setting…shown in red rather than black text” and this indication by coloring of the currently selected brightness value is considered display of a selector at the corresponding position and note that once selected, Crestron operates to actually assign the brightness setting which adjusts the brightness of the display unit in direct response to the user selection such that for example when the user selects "Brightness Low" the selector indicates this as the currently assigned brightness to the display meaning that the brightness must be adjusted and reflected to the user and as the brightness is adjusted according to these setting this is equivalent to adjusting the intensity of illumination output by the display according to whatever brightness is selected where here selection of the “low” setting is selecting of the first brightness step to adjust the intensity of illumination or brightness and when selected this becomes the current setting and is shown in red text such that the selector is displayed at the position corresponding to the first brightness step; thus if “Screen brightness…need to be altered” then one of three “brightness buttons…may be selected to assign brightness setting” and in addition, the “current brightness setting is shown” or indicated as selected by the selector being at the selected position and thus there is the setting of the brightness corresponding to adjusting the illumination output by the display and this is done while displaying the selector “shown in red” at the position of the first brightness step which all occurs prior to receiving another user input such as the second input discussed below);
receive a second user input for selecting the second brightness step on the brightness step selection interface displayed on the display, while the selector is displayed at the position corresponding to the first brightness step and the intensity of illumination output by the display is regulated according to the first brightness value (see Crestron, pages 16-18 as illustrated above and interpreted according to the plain functioning of Crestron where a user is presented with multiple brightness step settings with a current brightness setting indicated by a red text selector which as above could be the first “low brightness” step controlling the display to output the corresponding intensity of illumination such that it is the “current setting” regulating the intensity of illumination output by the display and given that any step can be selected to assign whatever brightness setting, than in response to a second user input selecting the second brightness step of “High Brightness” when the “Low Brightness" value had previously been selected, this would be receiving of a second user input for selecting the second brightness step on the GUI and this would be done while the first brightness step is selected and displayed, with a response as explained below, such that after receiving this second input, the selector would change position and assign a brightness setting to adjust the illumination to the selected level as in the next step); and
in direct response to receiving the second user input and prior to receiving another user input, control the display to display the selector at a position corresponding to the second brightness step without displaying the selector at any position corresponding to the plurality of intermediate brightness steps and adjust the intensity of illumination output by the display according to the second brightness value without adjusting the intensity of illumination output by the display according to any value of the plurality of intermediate brightness values (see Crestron, pages 16-18, as illustrated above and interpreted according to the plain functioning of Crestron where in response to a user input selecting the second brightness step of “High Brightness” when the “Low Brightness" value had previously been selected, the selector would move to the “second” brightness step rendering this red and would then adjust the intensity of illumination to the selected second brightness “setting” as a brightness value and in the case where the selection is from “low” to “high” so long as the user did not touch the intermediate brightness step, there would be display of the selector at the second position without ever selecting the intermediate position (also meaning that the adjusting is without adjusting the intensity of illumination according to any value of the intermediate setting as it is not selected ever as the setting) as the user is able to choose among discrete brightness options and no further input is needed for the brightness to be “altered” as explain above as the “current brightness setting” would be indicated at the new position which is “selected to assign brightness setting” – note that the control of the display to move the selector according to the second input above is in direct response to the second input being received as at that point the setting becomes the “Current brightness setting” and is “shown in red” with the second input “selected to assign brightness setting” and no other input is disclosed and is furthermore received prior to another user input such as one to “return” in connection with a “Return” button which could move up a menu level for example)), wherein a shape and a size of the selector displayed at the position corresponding to the first brightness step are identical with a shape and a size of the selector displayed at the position corresponding to the second brightness step (note that “a shape and a size of the selector” at the first position must be “identical with a shape and a size of the selector displayed corresponding to the second brightness step” such that “a shape and a size of the selector” at the first brightness step being “identical with a shape and a size of the selector” is interpreted as some aspect or attribute of the selector having a shape and a size which is identical with a shape and a size of the selector at the second step;
thus see Crestron, pages 16-18, as illustrated above where the selector is the graphical element displayed to the user to indicate selection such that the pictured “brightness low” and “brightness high” settings have the selector displayed as red coloring of the step selected and where in each case “brightness” is identical in a shape and a size at the position corresponding to the brightness steps thus showing the selector with “a shape and a size” which is “identical” to the “a shape and a size” at the position corresponding to each brightness step selected).
Crestron teaches all of the above where words in bold are mapped to Crestron as explained above, but fails to specifically teach that between the first and second brightness step options displayed to the user, there is a plurality of intermediate brightness steps which function to adjust illumination output by the display if selected and in connection with the remainder of the claims are essentially able to be skipped over when selecting among discrete brightness options presented to a user.  Crestron  clearly teaches the concept of a plurality of discrete brightness options and the technical feature of allowing a user to select between these options without cycling through options but rather allowing selection of a discrete option among the plurality.  Thus Crestron as modified stands as a base device upon which the claimed invention may be seen as an improvement through providing a plurality of intermediate brightness steps which are selectable by a user to adjust illumination output by a display between first and second brightness values where such an improvement could be seen in allowing finer control over brightness than in Crestron as modified.  
Importantly though, as noted above Crestron already firmly establishes the displaying of discrete brightness options which are selectable by a user and which allows a user to skip an intermediate brightness step between first and second brightness steps with a selector following the selected option without needing any cycling.  Thus the modification of Crestron as modified explained below would maintain such technical features with the remaining only difference between the amended claims and Crestron as modified being the concept of displaying multiple discrete brightness options between first and second brightness options.
In the same field of endeavor relating to user interfaces for controlling display brightness,  Kondo teaches providing a user interface for controlling the illumination output by a display and providing first and second discrete brightness selection steps as well as a plurality of intermediate see Kondo, figure 20 showing a brightness selection user interface screen with a selector displayed in the same size and position (see illustrated hatching filling the same size and shape selection box corresponding to the brightness steps) and first and second brightness steps such as “DARK” and “BRIGHT” and numbered accordingly such that brightness selection steps 1-4 are a plurality of intermediate brightness steps between the first and second brightness steps;
Kondo further describes the operation of the brightness setting user interface in paragraphs 0109-0115 such that the user moves a selector among discrete brightness options and may select any of the first and second brightness options or the intermediate brightness options).  Thus the prior art provides a known technique that is applicable to the base system of Crestron as modified as both are directed toward adjusting brightness settings of a display by selecting among discrete options and indicating graphically the selection of an item.  Note that while Kondo describes that the selecting/adjusting means occurs through interaction with a jog dial to effect selection and application of a selected option, Kondo also suggests that other display means and selecting/adjusting means may be used on the various setting screens (see Kondo, paragraph 0187
Regarding claim 2, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches a touch screen, wherein the touch screen comprises the display (see Crestron, page 7, disclosing that the touch screen is a touch sensitive viewing screen as further defined on page 11 for example as 640x480), and
wherein the first user input for selecting the first brightness step and the second user input for selecting the second brightness step are received via the touch screen (see Crestron, pages 16-18, where the setup menu is displayed on the touch screen and the selections are made via the touch screen such that the selection of the first and second brightness step would be via the touch screen using first and second inputs).
Regarding claim 3, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches wherein the first user input for selecting the first brightness step and the user second input for selecting the second brightness step are each a single selection user input (see Crestron as modified, with Crestron at pages 16-18 teaching that the user is able to select in a single discrete step any of the brightness steps such that selection of the first and then the second brightness step are single user inputs as when it is determined that “screen brightness may need to be altered” all that is required is one of the discrete brightness steps to “be selected to assign brightness setting” such that this selection is a single selection input of one button which leads to an adjusting of the brightness as well as an adjusting of the selected setting indications).
Regarding claim 4, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches wherein, when the selector is displayed at the position corresponding to the first brightness step, the selector is displayed at the position corresponding to the first brightness step without displaying the selector at any position corresponding to the second brightness step and plurality of intermediate brightness steps between the first and second brightness steps; and wherein, when the selector is displayed at the position corresponding to the second brightness step, the selector at the position corresponding to the second brightness step is displayed without displaying the selector at any position corresponding to the first brightness step and plurality of intermediate brightness steps between the first and second brightness steps (see Crestron, pages 16-18 teaching allowing the user to control the display to display the selector at the first brightness step by selecting this step on the GUI which renders the selector at the first brightness step on the GUI without displaying the selector at another brightness step (as the red selector is only shown at the current selected setting) and then when the user selects the second brightness step the selector is displayed again rendered in red at the now currently selected second brightness step and there would be no display of the selector at the intermediate and first brightness step in this scenario of operation where as explained above as modified Crestron’s user would simply be presented with additional intermediate options which would be skipped over without display of a selector on them as in Crestron).
Regarding claim 5, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches wherein the brightness step selection interface includes a plurality of positions respectively corresponding to the first brightness step, second brightness step, and plurality of intermediate brightness steps between the first and second brightness steps (see Crestron as modified with Crestron at pages 16-18 teaching the selection user interface includes the first through second brightness steps as displayed and as modified would have positions corresponding intermediate brightness steps from the teachings of Kondo).
Regarding claim 6, Crestron as modified teaches all that is required as applied to claim 5 above and further teaches wherein the plurality of positions respectively corresponding to the first brightness step, second brightness step, and plurality of intermediate brightness steps between the first and second brightness steps remains the same regardless of the selected brightness step (see Crestron as modified with Crestron at pages 16-18 teaching each brightness step would remain displayed in its position in the UI regardless of the selected brightness step)
Regarding claim 7, Crestron as modified teaches all that is required as applied to claim 5 above and further teaches wherein the selector is displayed at only one position among the plurality of positions respectively corresponding to each of the first brightness step, second brightness step, and plurality of intermediate brightness steps (see Crestron, pages 16-18, disclosing that the selector in the form of rendering red selected text is displayed at only the currently selected brightness position such that Crestron as modified above teaches rendering the selector at only one position among a plurality of positions where it could be).
Regarding claim 8, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches wherein only one brightness step in the brightness step selection interface is selected at any time (see Crestron, pages 16-18, disclosing that the user is able to select only one brightness step at a time as they are discrete options which only allow one current selection to be assigned as a brightness setting).
Regarding claim 9, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches wherein the processor is configured to control the display to: display the brightness step selection interface; continue to display the brightness step selection interface when receiving the first user input for selecting the first brightness step; and continue to display the brightness step selection interface when receiving the second user input for selecting the second brightness step (see Crestron, pages 16-18 where the “Setup Menu” therein and reproduced above is displaying the brightness step selection interface and this continues to be displayed when receiving the first and second user input discussed above and is displayed until a “Return” command to another menu for example).
Regarding claim 10, Crestron as modified teaches all that is required as applied to claim 1 and further teaches wherein the processor is configured to, in response to identifying the second user input for selecting the second brightness step in the state where the intensity of illumination output by the display is adjusted according to the first brightness value, control the display to move the displayed selector from the position corresponding to the first brightness step to the position corresponding to the second brightness step without displaying the selector at the position corresponding to the second brightness step (see Crestron, page 16 where the user is able to select any of the discrete brightness steps including the first which assigns the display a state where the brightness is displayed at the first value and then while this state is occurring the user is able to select the second brightness step without displaying the selector at the second brightness step).
Regarding claim 11, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches wherein the control of the display to display the selector at the position corresponding to the first brightness step and the adjustment of the intensity of illumination output by the display according to the first brightness value at least partly occur at the same time, occur adjacent in time, or occur offset in time (note that the instant claim recites every possible time that an adjustment could occur in response to displaying the selector at the corresponding brightness step as there is no time which would not be the same, nor adjacent nor offset in time by some amount; regardless, this is simply broad and Crestron teaches such selection and adjustment occurring during at least one of these times as it is disclosed that the selection by the user assigns the current setting to the brightness of the display and this would occur after or at least partly at the same time as selecting a brightness step where the brightness would then be reflected by the display in order to allow a user to perceive the effect of their selection; 
note that the user is able to see the result of the brightness adjustment when the level is selected as evidenced by page 17 of Crestron teaching that saving the set parameters is optional and the user is able to determine if the settings set are satisfying to the user meaning that the user must see the result of the adjustment in order to determine whether they are satisfied with the settings and need not save them in order to affect the changes made; furthermore, selecting the “Return” button is disclosed as occurring after the parameters "have been set" meaning that interacting with any of the elements displayed on the GUI actually sets the parameter at that time and does not wait for any other input to cause the setting to change and adjust the display according to that setting; furthermore the claim is limited in terms of the parent claim defining when adjusting occurs and thus in the Crestron combination with Lin for example the adjustment of the illumination would happen at the same time as the selection of the graphical indicator), and
wherein the control of the display to display the selector at the position corresponding to the second brightness step and the adjustment of the intensity of illumination output by the display according to the second brightness value at least partly occur at the same time, occur adjacent in time, or occur offset in time (see Crestron, pages 16-18 using similar reasoning as that above, after selection of the second step, the brightness would be adjusted at that time or adjacent or offset by some time period whereby the display would then be assigned the selected brightness value allowing a user to determine if the selection is satisfactory; furthermore in Crestron as modified as explained above the selection of the graphical element and updating of this graphical element occurs at the same time as the adjustment of illumination intensity or brightness of the display).
Regarding claim 12, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches wherein the processor is configured to, in response to receiving a user input for converting an operation mode of the portable terminal to a brightness selection mode, convert an operation mode of the portable terminal to the brightness selection mode and control the display to display the brightness step selection interface (see Crestron, pages 16-18 disclosing a main menu operation mode which allows a user to then select a set up mode which allows selection of brightness thus functioning as a user input to convert from the first operation mode to brightness selection mode where the brightness selection interface is displayed as shown on pages 16-18)
Regarding claim 13, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches wherein the control of the display to display the selector at the position corresponding to the first brightness step and the adjustment of the intensity of illumination output by the display according to the first brightness value occurs in direct response to identifying the first user input for selecting the first brightness step (see Crestron, pages 11-13, user selects brightness step which adjusts the display to that brightness step in direct response to this selection and display of the selector at the currently selected position and as explained in the above combination the brightness value and adjustment of actual illumination output would occur in direction response to the selection as the selection changes the parameter which then automatically changes the brightness as taught by Lin in  the combination above), and
wherein the control of the display to display the selector at the position corresponding to the third brightness step and adjustment of the intensity of illumination output by the display according to the second brightness value occurs in direct response to identifying the second user input for selecting the second brightness step (see Crestron, pages 11-13, Similarly to above, the user is able to select the second brightness step and the adjustment of the brightness of the display is in direct response to this selection as the brightness assigned to the display then becomes the brightness of the selected brightness step and again as in the combination with Lin the selection of the step leads to a direct response of updating the graphic element for the parameter and also adjusting the intensity of illumination output).
Claims 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crestron in view of Kondo and Irimajiri et al3 (“Irimajiri”).
Regarding claim 14, Crestron teaches a portable terminal (note that “portable” only appears in the preamble to the claim and nowhere else in the body of the claim nor do any of the recited functions have any implicit or inherent tie to “portable” such that any life or meaning is breathed into this word in the body of the claims; furthermore note that “portable” is not limited in any manner and for example does not limit a time when a device must be portable nor if it must always be portable or even be used while it is considered “portable” and thus if a device is capable of being carried or moved or transported, all of which fall within the common meaning of portable, at any time such a terminal device is considered portable;
thus see Crestron, page 11, teaching that the “units are moveable” and the “CT-3500” and “VT-3500” are both specified as “Movable” such that these are terminal devices which are movable and thus portable as recited; note also page 12 disclosing a touchpanel comprising a display and corresponding touch input; note the display further specified on page 12 as for example a 640x480 screen and where the dimensions and weight clearly allow this terminal to be portable and for example a user is able to mount the terminal (as on page 11) meaning that at some point the device is moved or transported given its portable nature to anywhere in the office suitable for placement; note even after placing the device with a bolt in a wall it is still a portable device as portable simply implies a capability which the device maintains at all times) comprising:
a radio frequency receiver for amplifying signals which are received at the portable terminal (see Crestron, pages 8-10 where for example a “telephone jack” is a receiver for signals received at the portable terminal);
a display (see Crestron, pages 11-12 teaching the “3500 Touchpanel Configurations” all include a  “display” as further specified on page 12 and where for example on pages 16-17 the images that are displayed “on the display” are shown in the form of the GUIs showing the various menus); and
a processor configured to (see Crestron, page 11 disclosing windows based software operating on the terminal such that the terminal is seen to inherently include a processor which implements this software as there is no other feasible alternative to running such windows software without some form of basic "processor" and thus further note that the terminal itself running the software to execute the functions described is a processor given that the terminal performs each of the functions below as explained):
control the display to display a first screen comprising an indication area which comprises a first indicator indicating a charge status of a battery of the portable terminal (see Crestron, pages 16-18 teaching a menu screen leading to setup screen where the menu screen has an area which indicates a status of the terminal such as through a “diagnostics” button which may be selected for example, however, most importantly a first screen such as the “Main Menu” screen is displayed) and a second indicator indicating a received signal strength of the signals;
based on identifying a request for displaying a brightness step selection interface while the first screen is displayed (see Crestron, pages 16-18, where the user may select the “SETUP” button which is a request for displaying a brightness step selection interface as seen in the “Setup Menu”), control the display to display a second screen comprising the brightness step selection interface (see Crestron, pages 16-18 where as explained above, when “SETUP” is selected on the first screen, this is identified as a request for displaying the “SETUP MENU” which is a brightness step selection interface on a second screen) and the indication area which comprises the first indicator and the second indicator;
receive a first user input for selecting a first brightness step on a brightness step selection interface displayed on the display (see Crestron, pages 16-18, teaching the brightness selection user interface is presented as seen in the “Setup Menu” including brightness adjustment options with these selectable buttons being a brightness step selection interface which receives a first user input for selecting a first brightness step on the interface such as when “Brightness Low…may be selected to assign brightness setting” as on the reproduced “Setup Menu” GUI below functioning as a brightness step selection interface

    PNG
    media_image1.png
    476
    543
    media_image1.png
    Greyscale
), the brightness step selection interface being for selecting one of a plurality of brightness steps including the first brightness step, a second brightness step, and a plurality of intermediate brightness steps between the first and second brightness steps, wherein the first, second, and plurality of intermediate brightness steps respectively correspond to a first brightness value, a second brightness value, and a plurality of intermediate brightness values between the first and second brightness values (see Crestron, supra, and above image from Crestron, showing three brightness steps where each step corresponds to a value of low, medium or high brightness respectively and where the second “medium” brightness value is between "low" and "high" with the medium step being an “intermediate” step between the first and second “low” and “high” buttons corresponding to an intermediate brightness value to set for the display), and wherein the plurality of brightness steps are an entirety of brightness steps supported by the portable terminal (note that this claim terminology is somewhat vague and at best is simply extremely broad, as it appears specifically not to refer to “the brightness steps supported by the portable terminal” which would lack antecedent basis, but rather more broadly defines that “the plurality of brightness steps are an entirety of brightness steps supported by the portable terminal” without defining the manner in which the steps are “an entirety” thus leading to the broadest reasonable interpretation that the steps are “ brightness steps supported by the terminal" in relation to controlling for brightness selection thus specifying that the brightness steps apparently belong to some broadly and functionally defined class of "brightness steps supported by the terminal" which is left unrecited and not specifically limited in scope -- thus it is considered that if a brightness step is displayed as selectable according to a brightness value then it is considered a brightness step supported by the terminal as the term is supporting this brightness step being used in the control of display of brightness and for example in the form of the menu chosen then these are an entirety of brightness steps supported by the terminal as they represent the entire range of options for setting the brightness;
in light of this, see Crestron, supra, where the plurality of brightness steps display are all of brightness steps supported by the portable terminal and thus are an entirety of brightness steps supported by the terminal as these all belong to steps which are supported by the portable terminal in adjusting the display brightness and represent the entirety of the choices for brightness selection by the user);
in direct response to receiving the first user input for selecting the first brightness step and prior to receiving another user input, control the display to display a selector at a position corresponding to the first brightness step and adjust an intensity of illumination output by the display according to the first brightness value while displaying the selector at the position corresponding to the first brightness step (see Crestron, as illustrated above and explained on page 17, the user is able to select and assign the current brightness setting such that a selector is indicated which renders the selected “current brightness setting…shown in red rather than black text” and this indication by coloring of the currently selected brightness value is considered display of a selector at the corresponding position and note that once selected, Crestron operates to actually assign the brightness setting which adjusts the brightness of the display unit in direct response to the user selection such that for example when the user selects "Brightness Low" the selector indicates this as the currently assigned brightness to the display meaning that the brightness must be adjusted and reflected to the user and as the brightness is adjusted according to these setting this is equivalent to adjusting the intensity of illumination output by the display according to whatever brightness is selected where here selection of the “low” setting is selecting of the first brightness step to adjust the intensity of illumination or brightness and when selected this becomes the current setting and is shown in red text such that the selector is displayed at the position corresponding to the first brightness step; thus if “Screen brightness…need to be altered” then one of three “brightness buttons…may be selected to assign brightness setting” and in addition, the “current brightness setting is shown” or indicated as selected by the selector being at the selected position and thus there is the setting of the brightness corresponding to adjusting the illumination output by the display and this is done while displaying the selector “shown in red” at the position of the first brightness step which all occurs prior to receiving another user input such as the second input discussed below);
receive a second user input for selecting the second brightness step on the brightness step selection interface displayed on the display, while the selector is displayed at the position corresponding to the first brightness step and the intensity of illumination output by the display is regulated according to the first brightness value (see Crestron, pages 16-18 as illustrated above and interpreted according to the plain functioning of Crestron where a user is presented with multiple brightness step settings with a current brightness setting indicated by a red text selector which as above could be the first “low brightness” step controlling the display to output the corresponding intensity of illumination such that it is the “current setting” regulating the intensity of illumination output by the display and given that any step can be selected to assign whatever brightness setting, than in response to a second user input selecting the second brightness step of “High Brightness” when the “Low Brightness" value had previously been selected, this would be receiving of a second user input for selecting the second brightness step on the GUI and this would be done while the first brightness step is selected and displayed, with a response as explained below, such that after receiving this second input, the selector would change position and assign a brightness setting to adjust the illumination to the selected level as in the next step); and
in direct response to receiving the second user input and prior to receiving another user input, control the display to display the selector at a position corresponding to the second brightness step without displaying the selector at any position corresponding to the plurality of intermediate brightness steps and adjust the intensity of illumination output by the display according to the second brightness value without adjusting the intensity of illumination output by the display according to any value of the plurality of intermediate brightness values (see Crestron, pages 16-18, as illustrated above and interpreted according to the plain functioning of Crestron where in response to a user input selecting the second brightness step of “High Brightness” when the “Low Brightness" value had previously been selected, the selector would move to the “second” brightness step rendering this red and would then adjust the intensity of illumination to the selected second brightness “setting” as a brightness value and in the case where the selection is from “low” to “high” so long as the user did not touch the intermediate brightness step, there would be display of the selector at the second position without ever selecting the intermediate position (also meaning that the adjusting is without adjusting the intensity of illumination according to any value of the intermediate setting as it is not selected ever as the setting) as the user is able to choose among discrete brightness options and no further input is needed for the brightness to be “altered” as explain above as the “current brightness setting” would be indicated at the new position which is “selected to assign brightness setting” – note that the control of the display to move the selector according to the second input above is in direct response to the second input being received as at that point the setting becomes the “Current brightness setting” and is “shown in red” with the second input “selected to assign brightness setting” and no other input is disclosed and is furthermore received prior to another user input such as one to “return” in connection with a “Return” button which could move up a menu level for example)), wherein a shape and a size of the selector displayed at the position corresponding to the first brightness step are identical with a shape and a size of the selector displayed at the position corresponding to the second brightness step (note that “a shape and a size of the selector” at the first position must be “identical with a shape and a size of the selector displayed corresponding to the second brightness step” such that “a shape and a size of the selector” at the first brightness step being “identical with a shape and a size of the selector” is interpreted as some aspect or attribute of the selector having a shape and a size which is identical with a shape and a size of the selector at the second step;
thus see Crestron, pages 16-18, as illustrated above where the selector is the graphical element displayed to the user to indicate selection such that the pictured “brightness low” and “brightness high” settings have the selector displayed as red coloring of the step selected and where in each case “brightness” is identical in a shape and a size at the position corresponding to the brightness steps thus showing the selector with “a shape and a size” which is “identical” to the “a shape and a size” at the position corresponding to each brightness step selected).
Crestron teaches all of the above where words in bold are mapped to Crestron as explained above, but fails to specifically teach that between the first and second brightness step options displayed to the user, there is a plurality of intermediate brightness steps which function to adjust illumination output by the display if selected and in connection with the remainder of the claims are essentially able to be skipped over when selecting among discrete brightness options presented to a user.  Crestron  clearly teaches the concept of a plurality of discrete brightness options and the technical feature of 
Importantly though, as noted above Crestron already firmly establishes the displaying of discrete brightness options which are selectable by a user and which allows a user to skip an intermediate brightness step between first and second brightness steps with a selector following the selected option without needing any cycling.  Thus the modification of Crestron as modified explained below would maintain such technical features with the remaining only difference between the amended claims and Crestron as modified being the concept of displaying multiple discrete brightness options between first and second brightness options.
In the same field of endeavor relating to user interfaces for controlling display brightness,  Kondo teaches providing a user interface for controlling the illumination output by a display and providing first and second discrete brightness selection steps as well as a plurality of intermediate brightness steps which a user may select to adjust the illumination output by the display (see Kondo, figure 20 showing a brightness selection user interface screen with a selector displayed in the same size and position (see illustrated hatching filling the same size and shape selection box corresponding to the brightness steps) and first and second brightness steps such as “DARK” and “BRIGHT” and numbered accordingly such that brightness selection steps 1-4 are a plurality of intermediate brightness steps between the first and second brightness steps;
Kondo further describes the operation of the brightness setting user interface in paragraphs 0109-0115 such that the user moves a selector among discrete brightness options and may select any of the first and second brightness options or the intermediate brightness options).  Thus the prior art provides a known technique that is applicable to the base system of Crestron as modified as both are directed toward adjusting brightness settings of a display by selecting among discrete options and indicating graphically the selection of an item.  Note that while Kondo describes that the selecting/adjusting means occurs through interaction with a jog dial to effect selection and application of a selected option, Kondo also suggests that other display means and selecting/adjusting means may be used on the various setting screens (see Kondo, paragraph 0187).  One of ordinary skill in the art before the invention was made would have recognized that applying the known technique of Kondo to provide a plurality of intermediate brightness steps between first and second brightness steps in addition to the single intermediate brightness step of Crestron as modified would have yielded predictable results of additional intermediate brightness steps between the first and second steps being displayed and would be selectable according to the teachings of Crestron such that options as in Kondo could be provided and selected among including the ability to select the first and second brightness steps without displaying a selector at any intermediate brightness step from Crestron as previously modified.  Such a modification would result in an improved system as the user would be enabled finer control over brightness settings.
Crestron as modified teaches all that is required as explained above but fails to teach that the portable terminal receiver is specifically a “radio frequency receiver for amplifying signals which are received at the portable terminal” and that the control of the first display to display a first screen is more specifically comprising an indication area which comprises a first indicator indicating a charge status of a battery of the portable terminal and a second indicator indicating a received signal strength of the signals” and when displaying the second screen above that this includes the brightness step selection interface and the indication area which comprises the first indicator and the second indicator.  Thus Crestron as modified is considered a base device upon which the claimed invention can be seen as 
In the same field of endeavor relating to control user interfaces of portable terminal settings on a graphical user interface, Irimajiri teaches that it is known to provide a portable terminal with a radio frequency receiver for amplifying signals which are received at the portable terminal (see Irimajiri, paragraphs 0058-0063 and figure 4 teaching the portable phone “CPU 20 controls the transmission/reception circuit 23 based on information on the operations of the operation inputting section 16 in accordance with the basic program, in order to perform various communication processing such as calling, call-ending processing” where the “transmission/reception circuit 23 makes a call by transmitting a predetermined control signal to a base station (not shown) via the antenna 5 under the control of the CPU 20, and also receives an incoming-call signal from the base station via the antenna 5 and then makes an incoming-call notice to the CPU 20” such that the “transmission/reception circuit 23 generates an audio signal by amplifying and then demodulating the reception signal received via the antenna 5 and then outputs it to the speaker 8, and also generates a transmission signal by modulating and then amplifying the audio signal inputted from the microphone 10 and then transmits it via the antenna 5”) as well as providing a first screen comprising an indication area which comprises a first indicator indicating a charge status of a battery of the portable terminal and a second indicator indicating a received signal strength of the signals (see Irimajiri, paragraphs 0068-0079 and figure 7, teaching “the portable telephone 1 displays an initial menu screen 30 on the display unit 9 as shown in FIG. 7” where “[s]pecifically, the CPU 20 displays a plurality of icons indicating a reception quality of radio waves, an electronic mail, a message memo, key lock and a battery level at the top end of the menu screen 30 and a setting menu 31 corresponding a setting mode in the center of the screen” making the region where these icons are seen (at “the top end of the menu screen 30”) an indication area with a first indicator indicating battery charge status and a second indicator indicating a received signal strength of the signals” and note that as in paragraph 0053 it is taught that the portable terminal “has a battery pack” where the circuits are supplied with power from the battery pack and the battery level would then be a reflection of this) and that when a request is identified for displaying a selection interface while the first screen is displayed, controlling the display to display a second screen comprising the  selection interface and the indication area which comprises the first indicator and the second indicator (see Irimajiri, supra, where a first screen is displayed such as “an initial menu screen 30 on the display unit 9 as shown in FIG. 7” including the indication area “top end of the menu screen 30” and the first and second indicators as well as a “setting menu 31 corresponding to a setting mode” with this comprising a first screen and the indicators where along with four kinds of menus displayed behind the setting menu 31 and in front of the first initial screen menu 30 creating “such visual effect that users can see the menu screen 30 three-dimensionally” such that menu screen 30 is always displayed and includes the indicator icons with the menus then appearing on the “top end” of the menu screen 30 to give the 3D visual effect such that the “displaying the setting menu 31” is disclosed as “in front on the menu screen 30” and then teaching as in paragraphs 0084-0100 and figures 10-12 that while a first screen is displayed such as the initial screen 30 with settings menu 31 on top of the other selection screens and indicators at the top end of menu screen 30, the user may input a request which is identified in relation to the state of the menus such as to “rotate” among the menus by controlling the display to display a second screen comprising a selection interface such as another selection menu of “Tool menu” or “Directory” in the 3D manner described in relation to figure 7 which includes the menus 31-35 rotating and being displayed in 3D on top of menu screen 30 which includes the indication area and indicators as seen in figure 7).  Thus it is found that the prior art contains a comparable device that has been improved in the same way as the claimed invention as the comparable portable terminal device of 
Therefore it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Crestron as modified by applying the known improvement techniques of Irimajiri in the same way to the base device of Crestron as modified and the results would have been predictable to one of ordinary skill in the art. Applying the known improvement techniques of Irimajiri to the base device of Crestron as modified would be applied in the same way to the base device as in Irimajiri such that the portable terminal in Crestron could have an added RF receiver and battery as well as indicators for displaying statuses of the RF signals received and a battery.  
Here then Crestron as modified would have these improvements applied in the same way such that Crestron as modified portable terminal would have a RF receiver which also can receive telephone calls as in Irimajiri and a battery for supplying power and the results of such a modification would be predictable.  The results would predictably be that the Crestron as modified portable terminal would also be able to receive signals over RF and would be able to run on battery power with such improvements improving Crestron as modified in the same way, as the device would be capable of greater portability if it could run on battery and could receive signals through an input other than a telephone jack.  
Additionally, the improvement technique of Irimajiri relating to display of the indicator area and associated icons while selecting among multiple selection screens could also be applied by one of ordinary skill in the art at the time the invention was made in the same way to the base device of Crestron as modified and the results would have been predictable to one of ordinary skill in the art.  Irimajiri teaches that an indication area may be displayed on a top end of a selection screen with different selectable interfaces displayed on top of this selection screen including the top end with the indicators displaying information relating to signal strength and battery levels as explained above.  The 
Regarding claim 15, Crestron as modified teaches all that is required as applied to claim 14 above and further teaches a touch screen, wherein the touch screen comprises the display (see Crestron, page 7, disclosing that the touch screen is a touch sensitive viewing screen as further defined on page 11 for example as 640x480), and
wherein the first user input for selecting the first brightness step and the second user input for selecting the second brightness step are received via the touch screen (see Crestron, pages 16-18, where the setup menu is displayed on the touch screen and the selections are made via the touch screen such that the selection of the first and second brightness step would be via the touch screen using first and second inputs).
Regarding claim 16, Crestron as modified teaches all that is required as applied to claim 14 above and further teaches wherein the first user input for selecting the first brightness step and the user second input for selecting the second brightness step are each a single selection user input (see Crestron as modified, with Crestron at pages 16-18 teaching that the user is able to select in a single discrete step any of the brightness steps such that selection of the first and then the second brightness step are single user inputs as when it is determined that “screen brightness may need to be altered” all that is required is one of the discrete brightness steps to “be selected to assign brightness setting” such that this selection is a single selection input of one button which leads to an adjusting of the brightness as well as an adjusting of the selected setting indications).
Regarding claim 17, Crestron as modified teaches all that is required as applied to claim 14 above and further teaches wherein the brightness step selection interface includes a plurality of positions respectively corresponding to the first brightness step, second brightness step, and plurality of intermediate brightness steps between the first and second brightness steps (see Crestron as modified with Crestron at pages 16-18 teaching the selection user interface includes the first through second brightness steps as displayed and as modified would have positions corresponding intermediate brightness steps from the teachings of Kondo).
Regarding claim 18, Crestron as modified teaches all that is required as applied to claim 17 above and further teaches wherein the plurality of positions respectively corresponding to the first brightness step, second brightness step, and plurality of intermediate brightness steps between the first and second brightness steps remains the same regardless of the selected brightness step (see Crestron as modified with Crestron at pages 16-18 teaching each brightness step would remain displayed in its position in the UI regardless of the selected brightness step).
Regarding claim 19, Crestron as modified teaches all that is required as applied to claim 14 above and further teaches wherein the processor is configured to control the display to: display the brightness step selection interface; continue to display the brightness step selection interface when receiving the first user input for selecting the first brightness step; and continue to display the brightness step selection interface when receiving the second user input for selecting the second brightness step (see Crestron, pages 16-18 where the “Setup Menu” therein and reproduced above is displaying the brightness step selection interface and this continues to be displayed when receiving the first and second user input discussed above and is displayed until a “Return” command to another menu for example).
Regarding claim 20, Crestron as modified teaches all that is required as applied to claim 1 above and further teaches wherein the control of the display to display the selector at the position corresponding to the first brightness step and the adjustment of the intensity of illumination output by the display according to the first brightness value at least partly occur at the same time, occur adjacent in time, or occur offset in time (note that the instant claim recites every possible time that an adjustment could occur in response to displaying the selector at the corresponding brightness step as there is no time which would not be the same, nor adjacent nor offset in time by some amount; regardless, this is simply broad and Crestron teaches such selection and adjustment occurring during at least one of these times as it is disclosed that the selection by the user assigns the current setting to the brightness of the display and this would occur after or at least partly at the same time as selecting a brightness step where the brightness would then be reflected by the display in order to allow a user to perceive the effect of their selection; 
note that the user is able to see the result of the brightness adjustment when the level is selected as evidenced by page 17 of Crestron teaching that saving the set parameters is optional and the user is able to determine if the settings set are satisfying to the user meaning that the user must see the result of the adjustment in order to determine whether they are satisfied with the settings and need not save them in order to affect the changes made; furthermore, selecting the “Return” button is disclosed as occurring after the parameters "have been set" meaning that interacting with any of the elements displayed on the GUI actually sets the parameter at that time and does not wait for any other input to cause the setting to change and adjust the display according to that setting; furthermore the claim is limited in terms of the parent claim defining when adjusting occurs and thus in the Crestron combination with Lin for example the adjustment of the illumination would happen at the same time as the selection of the graphical indicator), and
wherein the control of the display to display the selector at the position corresponding to the second brightness step and the adjustment of the intensity of illumination output by the display according to the second brightness value at least partly occur at the same time, occur adjacent in time, or occur offset in time (see Crestron, pages 16-18 using similar reasoning as that above, after selection of the second step, the brightness would be adjusted at that time or adjacent or offset by some time period whereby the display would then be assigned the selected brightness value allowing a user to determine if the selection is satisfactory; furthermore in Crestron as modified as explained above the selection of the graphical element and updating of this graphical element occurs at the same time as the adjustment of illumination intensity or brightness of the display).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT E SONNERS/Examiner, Art Unit 2613       

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Corresponding to NPL document number 10 in IDS filed 4/14/2020 and not attached given availability in parent case
        2 US PGPUB No. 20050183040
        3 US PGPUB No. 20030013493